

115 HR 7133 IH: Captive Insurers Clarification Act
U.S. House of Representatives
2018-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7133IN THE HOUSE OF REPRESENTATIVESNovember 14, 2018Mr. Welch introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo clarify the definition of nonadmitted insurer under the Nonadmitted and Reinsurance Reform Act
			 of 2010, and for other purposes.
	
 1.Short titleThis Act may be cited as the Captive Insurers Clarification Act. 2.Captive insurers (a)DefinitionsSection 527 of the Nonadmitted and Reinsurance Reform Act of 2010 (15 U.S.C. 8206) is amended—
 (1)by redesignating paragraphs (4) through (16) as paragraphs (5) through (17), respectively; (2)by inserting after paragraph (3) the following:
					
 (4)Captive insurance companyThe term captive insurance company includes any insurance company— (A)that is wholly owned, directly or indirectly, by a single parent company, and whose primary purpose is to provide insurance to cover the risks of such single parent company or any affiliates of such single parent company;
 (B)that is wholly owned, directly or indirectly, by a group of companies, and whose primary purpose is to provide insurance to cover the risks of such group of companies or any affiliates of such group of companies; and
 (C)that is wholly owned, directly or indirectly, by an industry, trade, or service group or association, and whose primary purpose is to provide insurance to cover the risks to any member in such group or association or any affiliate of such member.; and
 (3)in paragraph (12)(B), as so redesignated— (A)by striking (B) does not include a risk retention group and inserting the following:
						
 (B)does not include— (i)a risk retention group;
 (B)by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (ii)a captive insurance company.. (b)Rule of constructionThis Act and the amendments made by this Act may not be construed to limit a State’s taxing authority over an insured with respect to any self-procurement transaction involving a captive insurance company.
			